UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4845


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDON SOLOMON, a/k/a Fresh,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:13-cr-00277-1)


Submitted:   June 17, 2015                 Decided:   June 25, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christian M. Capece, Federal Public Defender, Jonathan D. Byrne,
Research & Writing Specialist, Lex A. Coleman, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant.    R.
Booth Goodwin II, United States Attorney, C. Haley Bunn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon    Solomon       appeals    the     district      court’s    judgment

revoking his term of supervised release and sentencing him to a

term   of   18   months’       imprisonment.         Solomon     argues    that   the

district court clearly erred when it found that two witnesses

credibly identified him as the perpetrator of the armed robbery

that precipitated the revocation.                 Finding no error, we affirm

the district court’s judgment.

       To revoke supervised release, the district court need only

find a violation of a condition of release by a preponderance of

the evidence.          18 U.S.C. § 3583(e)(3) (2012).                 “We review a

district    court’s      ultimate       decision    to     revoke    a   defendant’s

supervised release for abuse of discretion” and its “factual

findings    underlying      a    revocation       for    clear   error.”      United

States v. Padgett, ___ F.3d ___,                        , Nos. 14-4625, 14-4627,

2015 WL 3561289, at *1 (4th Cir. June 9, 2015).                          Credibility

determinations made by the district court at revocation hearings

rarely are reversed on appeal.                 See United States v. Cates, 613
F.3d 856,     858    (8th     Cir.     2010)    (“Witness        credibility   is

quintessentially a judgment call and virtually unassailable on

appeal.” (internal quotation marks omitted)).                       However, “when

documents or objective evidence contradict the witness’ story;

or the story itself is so internally inconsistent or implausible

on its face that a reasonable factfinder would not credit it[,]

                                           2
the court of appeals may well find clear error even in a finding

purportedly         based        on    a     credibility       determination.”                United

States v. Prokupek, 632 F.3d 460, 462 (8th Cir. 2011) (internal

quotation marks, brackets, and ellipses omitted).

       Having       reviewed          the    transcript      and     record       of    Solomon’s

revocation hearing, we conclude that the district court did not

clearly err when it found that Solomon participated in the armed

robbery and possessed a firearm during the robbery.                                      Although

the witnesses admitted consuming alcohol before the robbery and

video evidence established that the victims did not correctly

identify the color of the clothing worn by the robbers, these

facts    neither          rendered          the     identifications         implausible            nor

prevented       a    reasonable             trier    of   fact     from     relying          on    the

identifications to find it more likely than not that Solomon

participated in the armed robbery.                           Cf. Fowler v. Joyner, 753
F.3d 446,    454       (4th    Cir.       2014)      (concluding       that    existence         of

“some questionable feature” in identification testimony does not

preclude       trier      of     fact       from    giving    weight      to     identification

(internal quotation marks omitted)).

       Accordingly, we affirm the district court’s judgment.                                        We

dispense       with       oral        argument       because       the    facts        and        legal

contentions         are    adequately          presented      in    the    materials          before

this court and argument would not aid the decisional process.

                                                                                         AFFIRMED

                                                    3